FILED
                           NOT FOR PUBLICATION                              DEC 13 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50509

              Plaintiff - Appellee,              D.C. No. 3:11-cr-04312-LAB-1

  v.
                                                 MEMORANDUM *
GUILLERMO GARCIA-OCAMPO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                     Argued and Submitted December 3, 2012
                              Pasadena, California

Before: BERZON, CLIFTON, and IKUTA, Circuit Judges.

       Guillermo Garcia-Ocampo pleaded guilty to a violation of 8 U.S.C. § 1326

and now appeals the district court’s sentence. We have jurisdiction under 28

U.S.C. § 1291 and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not rely on an impermissible factor in sentencing

Garcia. Taken in context, the district court’s references to the costs of prosecution

and incarceration related to its consideration of deterring any future crimes. These

references are not inconsistent with United States v. Tapia-Romero, which

precludes district courts from considering the costs of incarceration as weighing in

favor of shortening a sentence, see 523 F.3d 1125, 1126 (9th Cir. 2008), not from

considering the costs associated with recidivism. The district court’s references to

cost as both “minor” and “salient” were not inherently contradictory or confusing

in context, and did not impede appellate review.

      The district court also adequately acknowledged Garcia’s arguments

regarding mitigating circumstances. These arguments simply failed to alleviate the

court’s legitimate concern with Garcia’s recidivism. See United States v. Carty.

See 520 F.3d 984, 992–93 (9th Cir. 2008) (en banc).

      The district court’s decision to impose supervised release was procedurally

and substantively reasonable. It was supported by the court’s stated aim of

deterring Garcia from future misconduct, by Garcia’s history of illegal reentry

convictions, and by the fact that Garcia had violated supervised release connected

to a previous conviction. See U.S.S.G. § 5D1.1 cmt. n. 5. Therefore, any error in

failing to reference § 5D1.1(c) was harmless.


                                          2
      Finally, the district court did not abuse its discretion by focusing on

deterrence, which is a permissible factor under 18 U.S.C. § 3553(a)(2)(B). A

district court need not expressly mention the rest of the § 3553(a) factors if they are

not relevant to a particular defendant. See Carty, 520 F.3d at 992.

      AFFIRMED.




                                           3